OPINION OF THE COURT
Per Curiam.
Respondent, Nathan C. Nasser, was admitted to the practice *34of law in the State of New York by the First Judicial Department, on July 7, 1980.
Respondent pleaded guilty in the United States District Court for the District of Connecticut to one count of making false statements (in connection with a loan), in violation of 18 USC § 1014, a felony under the United States Code. On November 22, 1995, he was sentenced to serve three years’ probation; two months’ home confinement; to pay restitution in the amount of $10,800; and to pay a special assessment of $50.
The Departmental Disciplinary Committee has filed a petition seeking an order determining that the crime of which respondent has been convicted is a serious crime as defined by Judiciary Law § 90 (4) (d); suspending respondent from the practice of law, pursuant to Judiciary Law § 90 (4) (f); and directing him to show cause before the Departmental Disciplinary Committee why a final order of censure, suspension or disbarment should not be made.
The crime of which the respondent was convicted is a serious crime within the meaning of Judiciary Law § 90 (4) (d) and 22 NYCRR 603.12 (b), since it is a felony under the United States Code. As noted, the respondent is serving a three-year term of probation.
Judiciary Law § 90 (4) (f) provides that an attorney who has been convicted of a serious crime be suspended until a final order in the disciplinary matter is issued.
Accordingly, the petition of the Departmental Disciplinary Committee is granted; the offense of which the respondent has been convicted is found to be a serious crime; the respondent is suspended from the practice of law, effective immediately; he is directed to show cause before the Departmental Disciplinary Committee why a final order of censure, suspension or disbarment should not be made; and the Committee shall thereupon hold a hearing and issue a report and recommendation to this Court.
Rosenberger, J. P., Wallach, Kupferman, Williams and Mazzarelli, JJ., concur.
Petition to determine that the crime of which respondent has been convicted is a serious crime is granted, and respondent is suspended from the practice of law, effective immediately, and until the further order of this Court, and re*35spondent is directed to show cause before the Departmental Disciplinary Committee why a final order of censure, suspension or disbarment should not be made.